Title: To Alexander Hamilton from Aaron Ogden, 8 September 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Elizabeth-Town, September 8th. 1799.
          
          I returned last evening, from the vicinity of Pompton, after having examined the situations in that quarter, shewn to me by Major Colfax, and concerning which, he says, he had given you information. Upon his lands, I find abundance of wood suitable   for hutting  standing on low and swampy grounds, which might be brought to a contiguous position on high ground, on which there is not much wood and on which the huts might be erected. The surface is very stony, but otherwise tolerably even—Any cantonment here for three regiments, must necessarily be in the form of an L, in the front of the longer line whereof, at the distance of about four hundred yards, runs the river Pequnnoch, which empties itself in the Pesaick, above the Little-falls—The Country on the right and the left, at a distance, not very considerable, appears to be plentiful—What effect, the low ground might have upon the health of troops, I am not able to ascertain, as there did not appear to be inhabitants sufficiently near, to give the proper information—This site lies north-west from Paterson about ten miles—The use, of as much land and the wood on it, as the public may elect to take, is offered at the rate  of ten dollars per acre, the owner retaining the right  of the soil.
          This situation will require a much greater quantity of ground than the one I had the honor to describe to you heretofore; but after allowing accordingly, this is set at a price, twenty five per Cent lower than that, at a reasonable valuation.
          I have the honor to be with the utmost respect, your mo: obt. servt
          
            Aaron Ogden
          
          Major General Alexander Hamilton
        